United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-607
Issued: December 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant, through his representative, filed a timely appeal from the
October 4, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 13 percent impairment of his right lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 22-year-old baggage screener, experienced pain in his right knee on May 24,
2004, while picking up a bag from a table. He filed a claim for benefits, which was accepted for

1

5 U.S.C. § 8101 et seq.

torn anterior cruciate ligament (ACL) and sprained right knee. Appellant underwent
reconstructive surgeries to ameliorate his torn ACL on August 13, 2004 and March 17, 2006.
On June 10, 2008 appellant, through counsel, requested a schedule award based on a
partial loss of use of his right lower extremity.
In a March 12, 2008 report, received by OWCP on June 17, 2008, Dr. David O. Weiss, an
osteopath, found that appellant had a 19 percent permanent impairment of the right lower
extremity pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) (A.M.A., Guides).
By letter dated May 28, 2009, OWCP advised Dr. Weiss that he should submit a new
report and impairment rating in conformance with the updated, sixth edition of the A.M.A.,
Guides, which became effective as of May 1, 2009.2
In an October 8, 2009 report, Dr. Weiss found that appellant had a 13 percent permanent
impairment of the right lower extremity pursuant to the A.M.A., Guides (sixth edition). He
found that appellant’s partial right knee meniscectomy rated a class 1 default impairment, 10
percent impairment at Table 16-9, page 520, which yielded a grade 3 impairment, for a severe
deficit, under the knee regional grid at Table 16-3, page 509 of the A.M.A., Guides.3 Applying
the net adjustment, grade modifier formula at pages 521-522 of the A.M.A., Guides,4 Dr. Weiss
found that the grade modifier at Table 16-6, page 516 for functional history was one, for a mild
problem; the grade modifier at Table 16-7, page 517 for physical examination was three, for
moderate atrophy and the grade modifier at Table 16-8, page 519 for clinical studies was a three,
based on the most recent magnetic resonance imaging scan results. He then subtracted the grade
modifier of one from each of these calculations, for a net adjusted grade modifier of zero for
functional history, grade modifier of two for physical examination and grade modifier of two for
clinical studies. Dr. Weiss added the totals of two and two for a net adjusted right extremity
impairment of four. He concluded that the overall, net adjusted impairment for the right lower
extremity was 13 percent.
In a January 31, 2010 report, OWCP’s medical adviser adopted Dr. Weiss’ findings and
conclusions and found that appellant had a 13 percent impairment of the right lower extremity.
By decision dated May 27, 2010, OWCP granted appellant a schedule award for 13
percent permanent impairment of the right lower extremity for a total of 37.44 weeks of
compensation during the period March 12 to November 29, 2008.
By letter dated June 14, 2010, counsel requested a review of the written record. He
contended that OWCP failed to make a timely schedule award determination under the fifth
edition of the A.M.A., Guides and thereby deprived appellant of his due process rights and
2

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).
As of May 1, 2009, the sixth edition will be used. FECA Bulletin No. 09-03 (issued March 15, 2008).
3

A.M.A., Guides 509.

4

Id. at 521-522.

2

benefits under FECA. Counsel argued that its delay in adjudicating this schedule award claim
reduced the amount of appellant’s schedule award; he noted that the adoption of the sixth edition
of the A.M.A., Guides substantially revised the evaluation methods used in previous editions of
the A.M.A., Guides and consequently resulted in a dramatic decrease in the percentage of
impairment calculated in schedule awards.
By decision dated October 4, 2010, OWCP’s hearing representative affirmed the May 27,
2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8
ANALYSIS
In its May 27, 2010 decision OWCP granted appellant a schedule award for a 13 percent
right lower extremity impairment. The section of the A.M.A., Guides which rates diagnosisbased impairments for the lower extremities is located at Chapter 16, which states at page 497,
section 16.2a that impairments are defined by class and grade. This section states:
“The Impairment Class (IC) is determined first, by using the corresponding
diagnosis-based regional grid. The grade is then determined using the adjustment
grids.
“Once the impairment class has been determined, based on the diagnosis, the
grade is initially assigned the default value, C. The final impairment grade,
within the class, is calculated using the grade modifiers or [nonkey] factors, as
described in [s]ection 16.3. Grade modifiers include functional history, physical
examination and clinical studies. The grade modifiers are used on the net
adjustment formula described in [s]ection 16.3d to calculate a net adjustment.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

3

The final impairment grade is determined by adjusting the grade up or down the
default value C. by the calculated net adjustment.”9
Using the formula above and the net adjustment formula outlined at pages 516-18 and
521-22 of the A.M.A., Guides, Dr. Weiss properly found that appellant had a class 1 default
impairment and a grade 3 impairment for his partial meniscectomy; a grade 1 impairment for
functional history; a grade 3 impairment for physical examination; and a grade 3 impairment for
clinical studies. He then applied the net adjustment formula at pages 521-22 of the A.M.A.,
Guides. Using the net adjustment formula for functional history at Table 16-6 and physical
examination and clinical studies at Table 16-7, Dr. Weiss subtracted the grade modifier of one
from each of these categories, then added the results for an adjusted net impairment of four. He
combined these figures and found that appellant had an adjusted 13 percent right lower extremity
impairment.
The Board finds that appellant has a 13 percent permanent impairment of his right lower
extremity, because this rating was based on the applicable protocols and tables of the sixth
edition of the A.M.A., Guides. Appellant did not submit any medical evidence to support an
additional schedule award greater than 13 percent for the right lower extremity, the Board will
affirm OWCP’s October 4, 2010 decision.
On appeal, appellant’s attorney asserts, as he did below, that he has a property right in a
schedule award benefit under the fifth edition of the A.M.A., Guides and that a protected
property interest cannot be deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254
(1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). In Harry D. Butler,10 the Board noted
that Congress delegated authority to the Director regarding the specific methods by which
permanent impairment is to be rated. Pursuant to this authority, the Director adopted the
A.M.A., Guides as a uniform standard applicable to all claimants and the Board has concurred in
the adoption.11 On March 15, 2009 the Director exercised authority to advise that as of May 1,
2009 all schedule award decisions of OWCP should reflect use of the sixth edition of the
A.M.A., Guides.12 The applicable date of the sixth edition is as of the schedule award decision
reached. It is not determined by either the date of maximum medical improvement or when the
claim for such award was filed.
The Board finds that appellant has a 13 percent permanent impairment of his right lower
extremity, as this rating was based on the applicable protocols and tables of the sixth edition of
the A.M.A., Guides. As appellant did not submit any medical evidence to support an additional
schedule award greater than the 13 percent for the right lower extremity already awarded, the
Board will affirm OWCP’s October 4, 2010 decision.
9

A.M.A., Guides 497.

10

43 ECAB 859 (1992).

11

Id. at 866.

12

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

4

CONCLUSION
The Board finds that appellant has no more than a 13 percent permanent impairment of
the right lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 4, 2010 decision is affirmed.
Issued: December 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

